DETAILED ACTION
*Note in the following document:
1. Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2. Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3. Texts with underlining are added by the Examiner for emphasis.
4. Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, with respect to Drawing Objection, see p.7, filed on 19 February 2021 have been fully considered and are persuasive.  The previous Drawing Objection is withdrawn after Specification being amended.  The amended specification has been entered.
Applicant’s arguments, see p.8, filed on 19 February 2021, with respect to the rejection(s) of Claim(s) 1-20 under 35 USC §103 have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The newly amended independent Claim(s) 1/8/15 is/are now rejected under 35 USC §103 as being unpatentable over Ritchey (US 5,495,576) in view of Haimovitch-Yogev et al. (US 2015/0319424 A1), Suzuki (US 2003/0231179 A1) and Areas et al. (US 2009/0274391 A1). Areas discloses the multi-view interactive digital media representation is generated by fusing each of the objects in the plurality of images into a single content model object. See detailed rejections below.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey (US 5,495,576) in view of Haimovitch-Yogev et al. (US 2015/0319424 A1), Suzuki (US 2003/0231179 A1) and Areas et al. (US 2009/0274391 A1).
Regarding Claim 1, Ritchey discloses a method for generating a multi-view interactive (col.9 lines 52-56: Updating the model typically involves the participant moving a virtual object in the model with his hand, or changing the viewpoint of the displayed scene based upon a change in the participants head 55 position) digital media representation in a virtual reality environment (col.2 lines 10-12: It is therefore the objective of this invention to provide a more versatile image based panoramic virtual reality and telepresence system and method) comprising: 
obtaining a plurality of images, wherein each image in the plurality of images has location information (col.17 lines 21-22: the being or object is tracked by positions sensors located on the real object) and an object (Fig.6: subject 13), wherein the plurality of images include at least a portion of overlapping subject matter FIG. 6 illustrates a plurality of arrays 36a-36f faced inward about a 3-D subject); 
fusing, via a processor, the plurality of images into a fusion of 3-D model segments (Fig.1 and col.7 lines 55-61: Signal processing means 3 preferably includes a first computer processing means 15 for sensor fusion of the resulting imagery signal Sa and shape data signal Sb. The first processing means operates on the signals Sa and Sb to combine shape and surface data of corresponding segments of the 3-D subject. The resulting 3-D model segments 26a are portions of the computer generated world model 14a) 
generating, via the processor, a virtual reality environment using the 3-D model segments (col.7 lines 33: the virtual reality/telepresence system) 
wherein the multi-view interactive (col.9 lines 52-56: Updating the model typically involves the participant moving a virtual object in the model with his hand, or changing the viewpoint of the displayed scene based upon a change in the participants head 55 position) digital media representation is generated by fusing multiple images in the plurality of images, connected together in a three-dimensional spatial graph (col.2 lines 10-12: image based panoramic virtual reality), wherein the fusion of 3-D model segments 
wherein the multi-view interactive digital media representation is configured such that a user can navigate through and within the virtual reality environment to switch between multiple viewpoints of the fusion of 3-D model segments(col.9 lines 52-56: Updating the model typically involves the participant moving a virtual object in the model with his hand, or changing the viewpoint of the displayed scene based upon a change in the participants head 55 position).
Ritchey fails to disclose the fusion of 3-D model segments is a content model, wherein the content model includes a multi-view interactive digital media representation of the object.
However Haimovitch-Yogev, in the same field of endeavor, discloses An interactive-player system for generating user-selectable novel views of an event on a viewing device ([0066]) and the system includes cameras for imaging the event with image frames (Abstract). Haimovitch-Yogev teaches the multi-view system includes an FES module for segmenting a foreground from the environment from image data of the image frames and constructing a 3D data representation (Abstract. Note FES stands for foreground/environment segmentation, see [0304]) and a user utilizes a segmentation and reconstruction (FES) module 319 of system 100 to execute a foreground/environment segmentation (FES) method 318 comprising one or more steps 322-328, and of which one or more steps are preferably performed in the numerical sequence ([0304]). The one or more steps 322-328 do not use polygon models (see Fig.10b-e). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Haimovitch-Yogev into that of Ritchey and to fuse, via a processor, the plurality of images into a content model, wherein the content model includes a multi-view interactive digital media representation of the object (the foreground); and generate, via the processor, a virtual reality environment using the content model, wherein the content model is generated directly from the plurality of images without using polygon model (Fig.10b-e) in order to render new photo-realistic images and video from user-selectable novel views that are not necessarily coincident with any of the views of the cameras as taught by Haimovitch-Yogev ([0005]).
Ritchey modified by Haimovitch-Yogev fails to explicitly disclose wherein the user can directly rotate the content model with the virtual reality environment against a static context model background.
However Suzuki, in the same field of endeavor, discloses an interactive virtual telepresence system that allows an Internet user to view three-dimensional objects from any perspective in a studio at a remote server (Abstract). Suzuki further discloses and shows in Fig.1 The studio 102 is populated with many cameras set at different viewpoints around the object, ... Each captured video frame typically includes a background, image that surrounds object 104 that needs to be removed from the scene by a background subtractor 122-124 ([0049]). Suzuki discloses A silhouette is computed from the background subtracted images by a silhouette processor 126 ([0050]), The intersections of rays created by projecting through silhouettes are computed by an intersection processor 128. ... The output are voxels ([0051]), and A voxel calculation for the voxels representing object 104 are done by a voxel processor 130 ([0052]). Finally, The processing of a volumetric dataset begins by stacking the slices according to the interpixel and interslice distances so that the data exists in a "virtual" coordinate space which accurately reflects the real world dimensions of the originally sampled volume. Additional slices can be inserted between the dataset's original slices so that the entire volume in computer memory is represented as one solid block of data. The pixels in such block can be processed as volume pixels (voxels) such that a volume can be translated and rotated and a rendering of the dataset can be obtained ([0053]). Therefore it would have been obvious to one ordinary person skilled in the art at the time of the filing to incorporate the teaching of Suzuki into that of Ritchey modified by Haimovitch-Yogev and to add the limitation of wherein the user can directly rotate the content model with the virtual reality environment against a static (It would have been obvious to a POSITA to keep the context model which is related to background to be static to make the rotation more obvious) context model background in order to let a user to manipulate the object, which looks to the user like three-dimension rotation of the real object as taught by Suzuki ([0034]).
Ritchey as modified above fails to further discloses wherein the multi-view interactive digital media representation is generated by fusing each of the objects in the plurality of images into a single content model object.
However Areas discloses generating a multi-view interactive digital media representation by fusing each of the objects in the plurality of images into a single content model object ([0022]:  the system 100 can include a 3D environment 106 that can include the two or more 2D images each having a specific perspective or point-of-view. In particular, the 2D images can be aggregated or collected in order to construct a 3D image or object, wherein the collection and/or aggregation can be based upon each 2D image perspective. Thus, the 2D images can be constructed in order to provide a 3D image within the 3D environment that can be explored, navigated, browsed, etc. [0023]: For example, a 3D environment can be explored in which the 3D image can be a cube. This cube can be created by combining a first image of a first face of the cube (e.g., the perspective is facing the first face of the cube), a second image of a second face of the cube (e.g., the perspective is facing the second face of the cube), a third image of a third face of the cube (e.g., the perspective is facing the third face of the cube), a fourth image of a fourth face of the cube (e.g., the perspective is facing the fourth face of the cube), a fifth image of a fifth face of the cube (e.g., the perspective is facing the fifth face of the cube), and a sixth image of a sixth face of the cube (e.g., the perspective is facing the sixth face of the cube). By aggregating the images of the cube based on their perspectives or point-of-views, a 3D image of the cube can be created within the 3D environment 106 which can be displayed, viewed, navigated, browsed, and the like).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Areas into that of Ritchey as modified and to add the limitation of wherein the multi-view interactive digital media representation is generated by fusing each of the objects in the plurality of images into a single content model object in order to provide more information to users as taught by Areas ([0003]).

Regarding Claim 2, Ritchey and Haimovitch-Yogev further discloses wherein the plurality of images is obtained from a plurality of users (Ritchey col.12 lines 11-13: Standard video compression devices can be incorporated into the camera to compress the signal to aid in the storage, transmission, and processing of each image and a wherein the plurality of images is obtained from a plurality of users). The same reason to combine as taught in Claim 1 is incorporated herein.

Regarding Claim 3, Ritchey discloses wherein the virtual reality environment is enhanced using one or more of automatic frame selection, stabilization, view interpolation, filters, and compression (col.26 lines 33-36: The low-level image processor may also perform certain filtering operations on the digital image such as deblurring, histogram equalization, and edge enhancement).

Regarding Claim 4, Ritchey discloses wherein the plurality of images includes images with different temporal information (col.1 lines 38-42: The electrical section of the camera is structured to convert the visual images received by the image processor into electrical video signals Sa such that the information is in a format that is compatible with standard video processing equipment. Video inherently includes temporal information).

Regarding Claim 5, Ritchey discloses wherein the static context model background includes a locally concave surround view, the surround view surrounding the content model in a 360 degree navigable environment (Fig.2 and col.1 lines 9-13: FIG. 2 illustrates a panoramic camera system 1 of prior art in which a plurality of image sensors 28a-28f and audio sensors (not shown) are faced outward about a point or area to record a contiguous surrounding visual subject scene 13c).

6, Ritchey discloses wherein the content model includes a locally convex surround view of the object (Fig.7 and col.10 lines 31-34: FIG. 7 illustrates sensor arrays which may be faced both inward and outward to record a subject. Arrays are positioned adjacent to one another to form a panoramic array assembly 44).

Regarding Claim 7, Ritchey discloses wherein the virtual reality environment is configured such that the user can appear to be closer or farther to the surround views by physically moving through space (col.20 lines 40-43: Based on such manipulation, the spatial coordinates of the virtual model can of course be changed to give the impression of movement relative to the viewer).

Regarding Claims 8-14, Claims 8-14 are in similar scopes to Claims 1-7 except in the format of “system” with computer and memory. Ritchey discloses computer and memory (col.8 lines 10-13: Signal processing means 15, 16, 17, 18, and 23 (FIG. 17) include a central processing unit, terminal bus, communication ports, memory, and the like typical to a conventional computer(s)). Therefore the rejection to Claims 1-7 are also applied to Claims 8-14.

Regarding Claims 15 and 16-20, Claims 15 and 16-20 are in similar scopes to Claims 1 and 3-7 except in the format of “non-transitory computer readable medium”. Therefore the rejection to Claims 1 and 3-7 are also applied to Claims 15 and 16-20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/YINGCHUN HE/Primary Examiner, Art Unit 2613